DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #16623021 received on 12/16/2019. Claims 1-12 are cancelled. Claims 13-20 are newly added. Claims 13-20 are pending. All pending claims are considered and examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (EP 2658421 B1; cited by Applicant IDS) in view of Tso et al. (WO 2009140349 A2; cited by Applicant IDS).
Regarding claim 1, Mori discloses (Fig. 1) a capsule-controlled motorized brewing unit comprising: 
A combination of an electronic machine control unit and an electronic brewer control system for a beverage preparation machine (¶77); 
wherein the beverage preparation machine comprises a brewing device including: 
a brewing chamber configured to receive a material to be brewed (¶2); 
one or more members arranged to cooperate with the brewing chamber to prepare beverages (¶152); and 
one or more electric actuators operable to mutually move the members and the brewing chamber to prepare beverages (¶88, ¶152);
wherein the electronic machine control unit is external to the brewing device (Fig. 1; 10, 11 and 12 are not part of brewing unit 2), and the electronic brewer control system is configured to be associable to the brewing device to allow operation of the brewing device to be electronically controlled (¶78, ¶143);
the electronic brewing control system comprises:
a sensory system configured to output electrical signals to allow relative position of one or more of the members and of the brewing chamber to be determined during a beverage preparation cycle (¶72); and
an on-board electronic brewer control unit separate from the electronic machine control unit and configured to be electrically connectable to the electronic machine control unit through a communication network, to the sensory system to receive electrical output signals therefrom, and to the electric actuator(s) to supply electrical control signals thereto (¶78);
wherein the electronic machine control unit is configured to output to the on-board electronic brewer control unit, through the communication network, commands relating to the operation of the brewing device (¶63, ¶93, ¶115);
wherein the on-board electronic brewer control unit is configured to: 
receive from the electronic machine control unit, through the communication network, commands relating to the operation of the brewing device (¶63, ¶93, ¶115); and
interpret and execute the received commands to responsively output, also based on electrical signals from the sensory system, electrical control signals for the electric actuator(s) (¶78, ¶93, ¶115).
Mori does not explicitly disclose: the network is a fieldbus-based communication network, wherein the electronic brewer and machine control units are configured to cooperate through a master-slave communication architecture, in which the on-board electronic brewer control unit is the slave electronic control unit, and the electronic machine control unit is the master electronic control unit.
Tso teaches (Fig. 34) a modular flavor dispenser for use with food or beverage machines comprising: In a refinement, a CAN or CAN Bus computer network protocol and bus standard is employed to allow the coffee machine controller to communicate with the flavor module dispense coordinator and the flavor module motor control board (¶16). FIGS. 34-35 schematically illustrate a CAN Bus communication between the coffee machine, the modular flavor dispenser coordinator or interface and the control board for the flavor pumps and the motors for the flavor pumps (¶61).
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the network of Mori as a CAN bus, which is a fieldbus-based communication network, of Ito, where the controlling device operates as a master and the controlled device operates as a slave as is well known in the art, in order to utilize a known network architecture for a known device ready for improvement to yield predictable results of effective communication.
Regarding claim 14, Mori modified by Tso teaches the apparatus of claim 13 above and further teaches wherein the electronic brewer control system further comprises an electronic brewer control printed circuit board configured to be arrangeable in the brewing device, and comprising: the on-board electronic brewer control unit; an input interface for connection to the sensory system, one or more output interfaces for connection to the electric actuator(s), an electric power supply interface for connection to an external electric power supply, and an input/output communication interface for connection to the fieldbus-based communication network, which interfaces are all connected to the electronic brewer control unit; and a driver stage configured to receive electrical control signals, to responsively output, based on the received electrical control signals, electrical drive signals for the electric actuator device(s), and to measure and output data indicative of an electric current absorbed by the electric actuator device (Mori: ¶78, ¶143; Tso: ¶16, ¶61).
Regarding claim 15, Mori modified by Tso teaches the apparatus of claim 14 above and further teaches wherein the sensory system comprises one or more electronic sensors configured to be arrangeable in the brewing device (Mori: ¶78). Three printed circuit boards (PCBs) are shown at 66-67 in FIGS. 4-6. These boards may include the dispenser coordinator board 66, which serves as an interface or dispense coordinator between the dispenser 41 and the controller of the coffee machine 40, and one or more motor control boards 67, which execute instructions from the dispenser coordinator board 66 and controls the motors of the pumps 61, 64 (Tso: ¶68).
Mori modified by Tso, as applied to claim 14 above, does not explicitly teach the electronic sensors are on printed circuit boards, and separate from and connected to the electronic brewer control printed circuit board, and on each one of which one or more sensors are mounted.
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the electronic sensor on printed circuit boards and the board being separate from other control boards as suggested by Tso, and multiple electronic sensors may be placed on an individual board, as is well known in the art.
Regarding claim 16, Mori modified by Tso teaches the apparatus of claim 15 above and further teaches wherein the sensory system comprises one or more Hall effect sensors (Mori: ¶78), each arranged in the brewing device to output a digital electrical signal switching between first and second logic levels depending on whether a 4Attorney Docket No. 001 3845USU/4110magnetic element carried by a moving member of the brewing device is present in the proximity of the Hall effect sensor (Mori: ¶93, ¶101, ¶105-¶106).
Mori further teaches to maintain the predetermined speed and/or voltage, the input powering of the motor can be adjusted in line with the needed output powering, e.g. angular speed and torque (depending on the constraints under which the motor has to operate in a given circumstance). In particular, the power supply of the motor may be arranged to control the motor's input voltage and the motor can be arranged to draw the required amount of current needed to maintain the input voltage. By measuring the required motor input powering to maintain the desired motor output speed and/or the input voltage, the mechanical constraints exercised against the motor output can be determined (Mori: ¶32).
Mori modified by Tso, as applied to claim 15 above, does not explicitly teach wherein each Hall effect sensor is calibratable to allow a degree of proximity of the magnetic element to the Hall effect sensor at which the digital electrical signal switches between the first and the second logic levels to be adjustable.
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the sensor and sensor controllers with the same adjustments and calibrations in a similar manner as the motor adjustments.
Regarding claim 17, Mori modified by Tso teaches the apparatus of claim 13 above and further teaches wherein the fieldbus-based communication network is a Controller Area Network (CAN) (Tso: ¶16, ¶61).  
Regarding claim 18, Mori discloses:
a brewing chamber having a longitudinal axis and an opening through which a material to be brewed may be loaded and discharged (¶94);
a closing body movable between a sealed closing position, in which the closing body sealingly closes the opening, and an open position, angularly spaced apart from the closing position, through an intermediate ejection position, in which the closing body is raised relative to the closing position along the longitudinal axis (¶94);
a piston slidingly mounted in the brewing chamber axially opposite the closing body (¶81);
a first electric actuator to move the closing body (¶88);
a second electric actuator to move the piston (¶82, ¶88); and
an electronic brewer control system configured to allow operation of the brewing device to be electronically controlled (¶78);
wherein the electronic brewing control system comprises:
a sensory system configured to output electrical signals to allow relative position of one or more of the members and of the brewing chamber to be determined during a beverage preparation cycle (¶72); and
an on-board electronic control unit separate from an electronic machine control unit of the beverage preparation machine, which is external to the brewing device and is configured to control operation of the beverage preparation machine (¶78);
wherein the on-board electronic control unit is configured to be electrically connectable to the electronic machine control unit through a communication network, to the sensory system to receive electrical output signals therefrom, and to the electric actuator(s) to supply electrical control signals thereto (¶63, ¶93, ¶115);
wherein the on-board electronic control unit is further configured to:
receive from the electronic machine control unit, through the communication network, commands relating to the operation of the brewing device (¶63, ¶93, ¶115); and
interpret and execute the received commands to responsively output, also based on electrical signals from the sensory system, electrical control signals for the electric actuator(s) (¶78, ¶93, ¶115).  
Mori does not explicitly disclose: the network is a fieldbus-based communication network.
Tso teaches: In a refinement, a CAN or CAN Bus computer network protocol and bus standard is employed to allow the coffee machine controller to communicate with the flavor module dispense coordinator and the flavor module motor control board (¶16). FIGS. 34-35 schematically illustrate a CAN Bus communication between the coffee machine, the modular flavor dispenser coordinator or interface and the control board for the flavor pumps and the motors for the flavor pumps (¶61).
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the network of Mori as a CAN bus, which is a fieldbus-based communication network, of Ito in order to utilize a known network architecture for a known device ready for improvement to yield predictable results of effective communication.
Regarding claim 19, Mori modified by Tso teaches the apparatus of claim 18 above and further teaches a first Hall effect sensor arranged in the brewing device to output an electrical signal indicative of the passage (Mori: ¶78).
Mori also teaches [a]lternatively, the control means may include at least one end position sensor, e.g. two end position sensors in particular for detecting the open position and/or the closed position (Mori: ¶72).
Mori modified by Tso, as applied to claim 18 above, does not explicitly teach the first Hall effect sensor is in the proximity of the first Hall effect sensor, of first and second magnetic elements mounted on a toothed wheel of a gear drive of the first electric actuator, in respective angular positions corresponding one to the opening and closing positions, and the other one to the ejection position of the closing body; wherein the second and third Hall effect sensors are arranged in the brewing device to output electrical signals indicative of the passage, in the proximity of the second and third Hall effect sensors, of a third magnetic element carried by the closing body in a position such as to result in the third magnetic element being in the proximity of the second Hall effect sensor when the closing body is in the ejection position, and of the third Hall effect sensor when the closing body is in the closing position, and a position sensor coupled to the second electric actuator to output an electrical position signal indicative of the axial position of the piston in the brewing chamber.
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the Hall effect sensor, which is a type of magnetic field sensor, with a corresponding magnetic element positioned to indicate open and closed positions and further providing additional sets of sensors and magnetic elements for design needs as it has been held that mere duplication of parts is obvious (MPEP 2144.04(VI)(B). In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)), including a set for the position of the piston.
Regarding claim 20, Mori modified by Tso teaches the apparatus of claim 13 above and further teaches a beverage preparation machine comprising a brewing device including a brewing chamber configured to receive a material to be brewed, one or more members arranged to cooperate with the brewing chamber to prepare beverages, and one or more electric actuators operable to mutually move the members and the brewing chamber to prepare beverages; wherein the beverage preparation machine further comprises the combination of the electronic machine control unit and the electronic brewer control system (¶77, ¶82, ¶88).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/               Primary Examiner, Art Unit 2887